UNITED STATES DISTRICT COURT
WESTERN DISTRICT GF NEW YORK

 

 

 

ANATOLIY SIGAL,
DECISION AND ORDER
Petitioner,
v. l:lS-CV-OO389 EAW
JEFFREY J. SEARLS,
Respondent.
INTR()DUCTION

Petitioner Anatoly Sigal (“Petitioner”), an immigration detainee currently detained
at the Buffalo Federal Detention Facility in Batavia, New Yorl<, seeks a writ of habeas
corpus pursuant to 28 U.S.C. § 2241. (Dl<t. l). Petitioner argues that his continued
detention is unconstitutional and seeks immediate release, either on his own recognizance
or under bond. ([d. at 111 36-37). ln connection With the Petition, Petitioner also filed a
motion seeking an evidentiary hearing (Dkt. 12). For the reasons discussed below,
Petitioner’s motion for an evidentiary hearing is denied and his Petition is denied and
dismissed

PROCEDURAL BACKGR()UND

Petitioner commenced the instant action on March 23, 2018. (Dkt. l). Petitioner
filed a supplement to his Petition on June 15, 2018. (Dl<t. 4). Pursuant to the Court’s
Order, Respondent filed an Answer and memorandum of law in opposition to the Petition

on July16,2018. (Dkt. 9; Dkt. l(); Dl<t. ll).

On August 3, 2()l8, Petitioner moved for an evidentiary hearing (Dkt. 12).
Respondent filed opposition papers on August Zl, 2018. (Dkt. 14; Dkt. 15). Oral argument
Was held before the undersigned on September 18, 2018. (Dkt. 17).

FACTUAL BACKGROUND

Petitioner is a native and citizen of Ukraine. (Dkt. 9-1 at 1l 5). He Was born on
August 28, 1988, and is ethnically Jevvish and an adherent to the Jevvish faith. (Dkt. l at
‘ll 12). Petitioner entered the United States as a V2 nonimmigrant on l\/lay l2, 2006, in Nevv
York City, vvith authorization to remain in the United States f`or a temporary two-year
period not to exceed May ll, 2008. (Dkt. 9-l at il 5). Petitioner’s nonimmigrant
authorization vvas subsequently extended until November 18, 2012. (Id). Petitioner
acknowledges that he remained in the United States beyond his period of authorized stay.
(Dkt. l atji 13).

Gn or about June 22, 2015, Petitioner Was convicted in the Supreme Court of` the
State of` Nevv York, Kings County, of Criminal Sale of` a Controlled Substance in the 3rd
Degree (to Wit, cocaine), in violation of NeW York State Penal Lavv § 220.39(1). (Dkt. 9-1
at il 6). Petitioner vvas sentenced to a three-year term of`imprisonment. ([cl.).

On July 13, 2015, While incarcerated at the Ulster Correctional Facility, Petitioner
encountered agents of` the United States Department of` Homeland Security (“DHS”)
assigned to the Criminal Alien Program. (Id. at fl 7). DHS agents confirmed Petitioner’s
immigration status and identified him as an alien amenable to removal from the United

States. ([d.).

On December 2, 20l5, DHS issued a Notice to Appear charging Petitioner With
being subject to removal from the United States as a nonimmigrant Who has been convicted
of a controlled substance offense, as a nonimmigrant Who has been convicted of an
aggravated felony as defined in lmmigration and National Act (“INA”) § lOl(a)(43)(B),
codified at 8 U.S.C. § llOl(a)(43)(B), and as a nonimmigrant Who has remained in the
United States for a time longer than permitted (Dkt. 9-l at ll 8; Dkt. 9-2 at 15). On
December 16, 2015, Petitioner Was served vvith the Notice to Appear, Which ordered him
to appear before an immigration judge (“U”) at the Dovvnstate Correction Facility in
Fishkill, Nevv York, on a date and time to be set, to show cause Why he should not be
removed from the United States. (Dkt. l5 at ll 5).

()n December 18, 2015, DHS served Petitioner With a Notice of Hearing informing
him that his case had been scheduled for a hearing before an IJ on January 4, 2016, via
video conference (Icz’. at ll 6). On December 29, 2015, DHS served Petitioner With another
Notice of Hearing, this time informing him that his hearing had been rescheduled to
liebruary 29, 2016. (Id. at ll 7). lt is not clear from the record before the Court vvhether a
hearing in fact occurred on February 29, 2016. In any event, that same day, Petitioner’s
attorney Was served vvith a Notice of Hearing setting a hearing for l\/Iay 2, 2016. (Id. at
ll 8). This hearing Was subsequently rescheduled to June 2, 2016. (Id. llll 9-10). On June
2, 2016, DHS served Petitioner’s attorney vvith a Notice of Hearing stating that Petitioner’s
case had been scheduled for a hearing on July 15, 2016. (Ic{. atll ll).

Petitioner appeared before the IJ on July 15, 2016, and, through his attorney,

conceded he Was removable as charged in the Notice to Appear. (Dkt. l at ll 18). Petitioner

-3_

submitted United States Citizenship and Immigration Services Form l-589, Application for
Asylum and for Withholding of Removal. ([a’.). Petitioner sought deferral of removal
under the Convention Against Torture. (Dkt. 9~2 at 9). In particular, Petitioner asserted
that he fears torture in Ukraine because he is Jevvish. (Id.).

Additional hearings Were scheduled in Petitioner’s case. (See Dkt. 15 at llll 12-13).
On February 27, 2017, an IJ denied Petitioner’s requests for relief from removal and
ordered him removed from the United States to Ukraine. (Dkt. 15 at 21). Petitioner
appealed this decision to the Board of Immigration Appeals (“BIA”). (Dkt. 9-l at ll 9).

On June 14, 2017, Petitioner completed his sentence With the New York State
Department of Corrections and Community Supervision and Was taken into DHS custody.
(lcz’. at ll 10). On June 22, 2017, the BIA issued a decision affirming the decision of the IJ
and dismissing the appeal. (Dkt. 9-2 at 8-10).

Gn June 27, 2017, DHS served Petitioner vvith a formal Warning for Failure to
Depart (DHS Form l-229(a)), as Well as an instruction sheet listing actions he Was required
to complete Within 30 days to assist in obtaining a travel document for his removal from
the United States. (Dkt. 9-2 at ll). Petitioner refused to sign the Warning for Failure to
Depart. (Id.).

On July 7, 2017, DHS sent a packet to the Consulate General of Ukraine (the
“Consulate”) requesting that a travel document be issued for Petitioner’s removal. (Dkt.
9-l at ll 13). On July l2, 2017, the Consulate provided to DHS a travel document that vvas
valid until August 10, 2017. (Icz’. at ll 14). DHS thereafter made travel arrangements for

Petitioner to be removed from the United States to Ukraine. (Id.).

_4~

Also on July 12, 2017 , Petitioner filed a petition for review (“PFR”) of the BlA’s
order with the United States Court of Appeals for the Second Circuit. See Sz`ga[ v. Sessz`ons,
Case No. 17-2197. On July 17, 2017, Petitioner filed a motion for stay of removal with
the Second Circuit. (Dkt. 9-1 at ll 16). As a result of a forbearance agreement between
DHS and the Second Circuit, the filing of Petitioner’s motion to stay prevented DHS from
executing the order of removal against Petitioner. (Id.). Accordingly, DHS cancelled the
travel arrangements for Petitioner. ([d.).

DHS reviewed Petitioner’s custody status in October 2017. (Dkt. 9-2 at 5-6). On
October 5, 2017, DHS issued a Decision to Continue Detention in which it informed
Petitioner that, in light of his past criminal history, he was considered a threat to the safety
and security of the community, and that he was therefore to remain in custody pending his
removal from the United States. ([d. at 6).

The Second Circuit granted Petitioner’s motion for a stay of removal on October
27, 2017. (Dkt. 9-1 at ll 20). Gn February 14, 2018, an IJ conducted a bond hearing
pursuant to Lora v. Shcmdhcm, 804 F.3d 601 (2d Cir. 2015), vacated 138 S. Ct. 1260 (2018).
(Id. at ll 21). The IJ determined that the immigration court lacked jurisdiction to determine
bond for Petitioner because he was subject to a final order of removal. (Dkt. 9-2 at 3~4).
Petitioner appealed the IJ’s decision to the BIA, which affirmed without opinion on l\/lay
25, 2018. (]d. at 2).

Petitioner’s PFR remains pending before the Second Circuit as of the date of this

Decision and Order, with the next round of briefing due on November 26, 2018.

DISCUSSICN

I. Motion for Evidentiarv Hearing

A. Legal Standard

“A district court has broad discretion to hear further evidence in habeas cases.”
Nieblas v. sz`th, 204 F.3d 29, 31 (2d Cir. 1999). “The decision as to whether an
evidentiary hearing is warranted is . . . consigned to the district court,” Bolarz'nwa v.
Willz'ams, 593 F.3d 226, 232 (2d Cir. 2010), though the Second Circuit has noted that such
hearings are particularly useful where the factual record is limited (z'd.); see also Crawfcrd
v. Artaz, 165 F. Supp. 2d 627, 633 (S.D.N.Y. 2001) (in a habeas case, the Court “has
discretion to order an evidentiary hearing where the material facts are z`rz dispate”)
(emphasis added). “Although a district court may order an evidentiary hearing if it finds
material facts to be in dispute, petitioners applying for a writ of habeas corpus generally
are not entitled to such a hearing.” _Hall v. Ccrzway, No. 04-CV-6011L, 2008 WL 2559371,
at *2 (W.D.N.Y. June 23, 2008).

B. An Evidentiarv Hearing is Not Warranted

in this case, although Petitioner has moved for an evidentiary hearing, his
submission in support of that motion fails to identify any factual disputes that require
resolution To the contrary, Petitioner’s arguments set forth therein-namely, the
continued viability of the Second Circuit’s reasoning in Lora, the impact of Perez`ra v.
Sessz`orzs, 138 S. Ct. 2105 (2018) on his claim, and the legal significance ofhis having filed
a PFR with the Second Circuit (see Dkt. 12 at 1-4)-dea1 with pure issues of law.

Moreover, the salient facts underlying the instant Petition, which the Court has recited

_6_

above, are undisputed lndeed, Petitioner’s counsel acknowledged at oral argument that
Petitioner was not seeking an evidentiary hearing, but was instead seeking a court
appearance to argue the merits of the Petition. As such, Petitioner has failed to demonstrate
that an evidentiary hearing is warranted in this case, and his motion seeking such a hearing
(Dkt. 12) is denied
II. The Petition

The Petition in this matter challenges the constitutionality of 8 U.S.C. § 1226(0)
(“§ 1226(c)”), both facially and as applied to Petitioner.l As the Second Circuit explained
in Lora, § 1226(0) applies where the government seeks removal of a noncitizen and
“requires the mandatory detention, for the duration of their removal proceedings, of aliens
convicted of certain crimes.” 804 F.3d at 608. “An alien who is detained pursuant to
§ 1226(0) may seek discretionary release from the Head of the Department of Homeland
Security if he is a witness, a potential witness, a cooperator, or an immediate family
member or close associate of someone who is acting as a witness, potential witness, or
cooperator in an investigation into major criminal activity,” but “[n]o other category of
discretionary release exists under the statute.” Sajoas v. Decker, No. 18-CV-2447 (AJN),

2018 WL 2357266, at *1 (S.D.N.Y. l\/lay 23, 2018).

 

l The Petition also argues in the alternative that Petitioner is not being detained
pursuant to § 1226(c), but is instead held under 8 U.S.C. § 123l(a)(6). (See Dkt. 1 at ll 4).
However, in his supplemental filing on June 15, 2018 (Dkt. 4), Petitioner acknowledged
that this argument was foreclosed by the Second Circuit’s decision in Hechavarrt`a v.
Sesstans, 891 F.3d 49, 53 (2d Cir. 2018), and that it is “clear that Petitioner , . . is detained
pursuant to Section 1226” (Dkt. 4 at ll 3). Petitioner’s counsel confirmed at oral argument
that § 1226(<;) is the operative statutory provision The Court has therefore not addressed
this alternative argument

-7_

Where DHS determines that a noncitizen is subject to mandatory detention under
§ 1226(c), the noncitizen is informed of the decision and permitted to challenge it in a
hearing pursuant to Matter ofjoseph, 22 l. & N. Dec. 799 (BIA 1999). See Demcre v.
Kz`rn, 538 U.S. 510, 514 n.3 (2003) (“This ‘Joseph hearing’ is immediately provided to a
detainee who claims that he is not covered by § 1226(c). At the hearing, the detainee may
avoid mandatory detention by demonstrating that he is not an alien, was not convicted of
the predicate crime, or that [DHS] is otherwise substantially unlikely to establish that he is
in fact subject to mandatory detention.”) (internal citation omitted). A noncitizen may
appeal an adverse Joseph decision to the BlA. ln this case, there is no evidence in the
record before the Court that Petitioner ever requested a Joseph hearing or otherwise
contested the applicability of§ 1226(c) to his detention

Petitioner falls within the purview of § 1226(c) as a result of his lune 22, 2015
conviction for Criminal Sale of a Controlled Substance in the 3rd Degree. He has
accordingly been held in detention throughout the pendency of his removal proceedings

A. Petitioner’s Facial Challenge to § 1226(€) is Foreclosed by Binding
Supreme Court Precedent

Petitioner challenges the facial constitutionality of § 1226(c), asserting that
“lf]reedom from imprisonment lies at the heart of the liberty protected by the Due Process
Clause” and that “[g]overnment detention under § 1226(0) violates [that] Clause.” (Dkt. 1
at ll 24). However, Petitioner’s facial challenge to the constitutionality of § 1226(c) has

already been squarely rejected by the Supreme Court in Demore.

ln Demore, the petitioner, a native of South Korea and lawful permanent resident of
the United States, had been convicted of first-degree burglary and “petty theft with priors”
under California law, and charged by the lmmigration and Naturalization Service (“INS”)2
with being deportable 538 U.S. at 513. The Demore petitioner was detained pursuant to
§ l226(c) and challenged the constitutionality of the provision under the Due Process
Clause. Id. at 523. The Supreme Court rejected his claim, holding that “[d]etention during
removal proceedings is a constitutionally permissible part of that process.” ]d. at 530. The
Demore decision, which is binding on this Court, forecloses Petitioner’s facial challenge
to the constitutionality of § 1226(c). See Ycarzg v. Aviles, 99 F. Supp. 3d 443, 452
(S.D.N.Y. 2015) (because Demore “upheld Section 1226(c)’s mandatory detention
provisions against a facial due process challenge,” the only question before the court was
whether § 1226(0) was unconstitutional as applied to the individual petition). Accordingly,
to the extent the Petition relies on a facial challenge to § l226(c)’s constitutionality, it must
be denied

B. Petitioner has not Demonstrated that § 1226(c) is Unconstitutional as
Applied to Him

ln addition to his facial challenge, Petitioner also argues that § 1226(0) is
unconstitutional as applied to him. ln particular, Petitioner contends that his detention,

which has now extended for almost 17 months (from June 14, 2017, to the present), violates

 

2 lNS was dissolved by the Homeland Security Act of 2002 and replaced by agencies

within DHS, including USClS, lmmigrations and Customs Enforcement, and Customs and
Border Patrol. See Abdz` v. Dake, 280 F. Supp. 3d 373, 384 n.3 (W.D.N.Y. 2017).

_9_

due process For the reasons set forth below, the Court rejects Petitioner’s as-applied
challenge to § 1226(c).
1. Due Process and § 1226(c) Detention

The law regarding detention under § 1226(c) is somewhat unsettled ln Lora, the
Second Circuit considered an as-applied challenge to § 1226(0) and joined the Third, Sixth,
and Ninth Circuits in concluding that, to avoid c‘serious constitutional concerns,” § 1226(c)
must be read to include a temporal limitation on detention 804 F.3d at 613, The Lora
court reasoned that, under Demore, “for detention under the statute to be reasonable, it
must be for a brief period oftime.” Id. at 614. As such, the Lora court adopted the holding
of the Ninth Circuit in Rodrigaez v. Robbt'rts, 715 F.3d 1127 (9th Cir. 2013), that “an
immigrant detained pursuant to section 1226(c) must be afforded a bail hearing before an
immigration judge within six months of his or her detention.” Id. at 1131. The Second
Circuit further held that the detainee “must be admitted to bail unless the government
establishes by clear and convincing evidence that the immigrant poses a risk of flight or a
risk of danger to the community.” Lora, 804 F.3d at 616 (quoting Rodrigaez, 715 F.3d at
1131).

Subsequently, on February 27, 2018, the Supreme Court issued Jenrzz'rzgs v.
Rodrz`gaez, 138 S. Ct. 830 (2018), in which it rejected the Ninth Circuit’s analysis of
§ 1226(0) and the bright-line, six-month rule adopted in accordance therewith The
Jennz'ngs Court held that it was not a “plausible statutory construction” to interpret
§ 1226(c) “to include an implicit 6-month time limit on the length of mandatory detention,”

and concluded that “§ 1226(c) mandates detention of any alien falling within its scope and

-1()_

that detention may end prior to the conclusion of removal proceedings ‘only if the alien is
released for witness-protection purposes.” Id. at 846-47. However, because reversal of the
underlying Ninth Circuit decision was mandated on statutory grounds, the Jenrzirzgs Court
expressly declined to reach the petitioner’s constitutional claims on the merits, instead
remanding to the Court of Appeals for consideration of those claims in the first instance.
Id. at 851 .3

On l\/larch 5, 2018, in light of its decision in Jerzriirigs, the Supreme Court granted
certiorari in Lora, vacated the judgment in that matter, and remanded the matter to the
Second Circuit for further consideration See Shariahan v. Lora, 128 S. Ct. 1260 (2018).
On remand, the Second Circuit dismissed the case as moot because the petitioner in that
matter had been granted a cancellation of removal See Lora v. Sharzahan, 719 F. App’x
79, 80 (2d Cir. 2018).

Following Jennings, courts in the Second Circuit have reached differing conclusions
regarding as-applied constitutional challenges to immigration detention like Petitioner’s.
In this case, for the reasons discussed below, the Court finds that, under the circumstances
of this case, Petitioner’s right to due process has not been violated Accordingly, the Court
need not and does not offer an opinion on the precise contours of the process that must be

afforded to a noncitizen detained under § 1226(c).

 

3 On remand, the Ninth Circuit ordered additional briefing See Rodrigaez v. Marz`ri,

No. 13-56755, Dkt. 152 (9th Cir. Apr. 17, 2018). Gral argument was held on October 29,
2018 (id. at Dkt. 240), but no decision has been issued

_11_

2. Petitioner has not been Deprived of Due Process

Having reviewed the record in this matter and considered the arguments set forth by
both sides, the Court concludes that Petitioner has not been deprived of due process. ln
reaching this conclusion, the Court has taken into account all of the factual circumstances,
including the procedural status of this case (in particular, the fact that Petitioner is
appealing a final order of removal and that, prior to his filing of a PFR and associated
request for a stay, DHS had made travel arrangements for Petitioner to be removed from
the United States to Ukraine), the fact that Petitioner’s custody status was reviewed in
October 2017 and an individualized determination that Petitioner should remain in custody
was made, and the fact that Petitioner is detained under § 1226(c) and therefore belongs to
“a class of presumptively unbailable aliens whose detention Congress had deemed to be
necessary and reasonable.” Martiriez v. Decker, No. 1.8-CV-6527 (Jl\/IF), 2018 WL
5023946, at >“4 (S.D.N.Y. Oct, 17, 2018).

The Court notes as an initial matter that numerous courts in the Second Circuit,
relying on Doherty v. Thorrzbargh, 943 F.2d 204 (2d Cir. 1991), have found that whether
a delay in removal is attributable to a petitioner’s own litigation strategy is a key

consideration in considering due process challenges4 ln Doherty, the petitioner was a

 

4 Certain courts in the Second Circuit have articulated various additional factors that

should be considered in assessing a due process challenge to detention under § 1226(c).
See, e.g., Vallejo v. Decker, No. 18-CV-5649 (Jl\/IF), 2018 WL 3738947, at *3 (S.D.N.Y.
Aug. 7, 2018) (factors include “(1) the sheer length of the proceedings; (2) which party
bears responsibility for the prolonged detention; (3) whether the continued duration of the
detention is finite or near conclusion; and (4) the interests served by continued detention.”)
(quotations omitted); Sajoas v. Decker, No. 18-CV-2447 (AJN), 2018 WL 2357266, at
*10-12 (S.D.N.Y. 1\/lay 23, 2018) (factors include “the length of time the alien has already

_12_

citizen of the United Kingdom who had been held in custody without bail for eight years
pending resolution of an extradition proceeding, due to his own litigation strategy. Id. at
205-208. The Second Circuit found that no due process violation had occurred, holding
that although the petitioner’s “litigation strategy lwas] perfectly permissible,” he could
“not rely on the extra time resulting therefrom to claim that his prolonged detention violates
substantive due process.” Id. at 211.

ln accord with Doherty, courts in this Circuit considering habeas corpus claims
related to § 1226(c) have found that “[d]elays attributable to normal consideration of an
alien’s appeal of adverse decisions do not render unreasonable the consequent delay of his
ability to gain release into his home country.” Hyltori v. Slianahan, No. 15-CV-1243-LTS,
2015 WL 3604328, at "‘6 (S.D.N.Y. June 9, 2015) (finding that detention without bail for
approximately two years under § 1226(0) was not “so unreasonably long as to violate [the
petitioner’s constitutional due process rights”); see also Balcer v. Johrtsori, 109 F. Supp. 3d
571, 586 (S.D.N.Y. 2015) (1l-month detention under § 1226(c) was not unreasonable
where the proceedings had been “extended by appeals or by motion practice initiated by
Petitioner”); Johnsorz v. Urst`rio, 942 F. Supp. 2d 396, 410 (S.D.N.Y. 2013) (15-month

detention not unreasonable where “the sole reason that lthe petitioner] continues to be in

 

been detained,” “whether the alien is responsible for the delay,” “whether the detained alien
has asserted defenses to removal,” “whether the alien’s civil immigration detention exceeds
the time the alien spent in prison for the crime that rendered him removable,” and “whether
the facility for the civil immigration detention is meaningfully different from a penal
institution for criminal detention”) (quotation omitted). The Court has not explicitly
walked through each of these factors in its decision but has nonetheless considered them
in one form or another in reaching its conclusion that Petitioner has not established a due
process violation

_13_

. . . custody is the fact [he] chose to appeal the lJ’s removal order”); Larza-Aponte v. Holder,
743 F. Supp. 2d 189, 197 (W.D.N.Y. 2010) (the petitioner’s detention under § 1226(c) “for
more than three years, all of which time is attributable to his attempt to appeal his final
order of removal, without a bond hearing” did not violate the Due Process Clause). While
this well-established case law “in no way suggests that a petitioner should be punished or
blamed for seeking additional review of administrative and judicial decisions; he has every
right to do so,” it also acknowledges that “having that right does not mean it may be
exercised without consequence.” Manley v. Delmonte, No. l7-cv-953, 2018 WL 2155890,
at *2 (W.D.N.Y. l\/lay 10, 2018); see also Baker, 109 F. Supp. 3d at 586 (“Although
lPetitionerl indisputably has every right to seek any relief from deportation for which he
may be eligible, delay caused by his actions does not make continued detention
unreasonable or unjustified.”) (quotation omitted).

ln this case, as in the cases collected above, Petitioner’s continued detention is
attributable to his decision to appeal the ll ’s removal order and to seek a stay ofhis removal
in connection therewith5 Moreover, and as in the cases discussed above, “there is no
indication that [Petitioner’s] continued detention . . . will last indefinitely or for a lengthy
period of additional time.” Baker, 109 F. Supp. 3d at 586 (internal quotation omitted). To
the contrary, Petitioner’s detention will come to an end, one way or another, upon the

disposition of his appeal See Larza-Aponte, 743 F. Supp. 2d at 197 (noting that there was

 

5 The Court notes that, under the lllegal lmmigration Reform and lmmigrant

Responsibility Act of 1996, Petitioner’s removal from this country would not have
prevented him from continuing to litigate his PFR. See Nkeri v. Holder, 556 U.S. 418, 423
(2009).

_14_

“absolutely no impediment to Petitioner’s eventual deportation” if he ultimately lost his
appeal). As the Court has previously noted, DHS was on the verge of removing Petitioner
to Ukraine (and thereby ending his detention) when he commenced his PFR, forcing the
cancellation of those travel plans.

The Court further notes that Petitioner has made no showing to this Court regarding
the potential merits of his PFR, which cuts against any finding of a due process violation
See Johrzson, 942 F. Supp. 2d at 411 (finding 15-month detention justified in part because
“laln lJ has already ordered lthe petitioner] removed, and [the petitioner] has made no
showing that his appeal to the BlA has merit”); Laria-Aponte, 743 F. Supp. 2d at 193
(finding detention for more than three years permissible in part because the petitioner
merely “offerled], in conclusory fashion, that his appeal to the Second Circuit hald] merit,”
and did not “explain[] why the BlA’s determination was erroneous in any event”); cf.
Yoarig v. Aviles, 99 F. Supp. 3d 443, 453-54 (S.D.N.Y. 2015) (noting that “an application
for cancellation of removal is not a challenge to removability, but rather a request for
discretionary relief” and finding that because the petitioner “providled] no detail,” it was
“impossible for the Court to conclude that his asylum application represents a substantial
challenge to removal”). For all these reasons, the Court finds that, under the circumstances
of this particular case, the delay associated with Petitioner’s litigation of his PFR does not
render his continued detention constitutionally unreasonable

The procedural posture ofPetitioner’s case distinguishes it from post-Jennirigs cases
in this Circuit that have found a due process violation with respect to detention under

§ 1226(c). ln Sajoas v. Declcer, No. 18-CV-2447 (AlN), 2018 WL 2357266 (S.D.N.Y.
_ 15 _

1\/lay 23, 2018), the petitioner’s removal proceedings were ongoing, and his case had
“slipped through the cracks” due to the fact that his counsel’s request for his file had
“languished for months, forgotten.” ]d. at *11. Similarly, in Herrzarzdez v. Decker, No.
18-CV-5026 (ALC), 2018 WL 3579108 (S.D.N.Y. July 25, 2018), the court noted that the
petitioner’s removal proceedings had “just begun” and “could continue for a significant
additional period of time,” and distinguished cases that were “already in the appeal stage
of their proceedings.” Id. at *8. Moreover, the petitioner in Hernarzdez had set forth
specific evidence showing that he had “nonfrivolous legal arguments on appeal that he is
not removable as charged” ]d. at *9.

ln l/allejo v. Declter, No. 18-CV-5649 (ll\/IF), 2018 WL 3738947 (S.D.N.Y. Aug.
7, 2018), the court explained that “the principal factor considered in constitutional review
ofdetention pending removal proceedings is the degree to which the proceedings have been
prolonged by unreasonable government action.” Id. at *3 (quotation omitted). There, the
petitioner’s case was still pending before the ll, he had demonstrated that delays by the
government accounted for more than eleven months of the detention, and he had
demonstrated that his petition for withholding of removal was “plainly colorable.” .Id. at
*4. ln Cal)ral v. Declcer, No. 18 CIV. 4823 (JGK), 2018 WL 4521. 199 (S.D.N.Y. Sept.
21, 2018), the petitioner was challenging whether he even fell under the purview of
§ 1226(0), and his removal proceedings were ongoing ld. at *2.

ln sum, the post-Jennirigs cases in which courts in this Circuit have found due
process violations related to lengthy detentions under § 1226(c) have involved petitioners

who were still in the early stages of their immigration proceedings, who had demonstrated

-16-

that their arguments against removability were potentially meritorious, or whose
proceedings had been unreasonably delayed by the government See also Dakaray v.
Decker, No. 18 CV 2898 (VB), 2018 WL 5292130, at *4 (S.D.N.Y. Gct. 25, 2018) (finding
due process violation where the petitioner was still awaiting a determination from the
immigration judge and “the immigration court lwas] responsible for the majority of the
delay”); Lett v. Decker, No. 18 ClV. 4302 (JCl_\/l), 2018 WL 4931544, at *1 (S.D.N.Y. Oct.
10, 2018) (finding due process violation where no merits decision had been issued and
immigration judge “had neglected to assign the case to a law clerk, and thus no work had
been done on the decision”); Perez v. Declcer, No. l8-CV-5279 (VEC), 2018 WL 3991497,
at *5 (S.D,N.Y. Aug. 20, 2018) (finding due process violation where petitioner was still
awaiting a merits hearing and where the government was responsible for the delay, having
failed to procure a needed translator for an earlier-scheduled merits hearing). Petitioner
has not shown that any of these circumstances are present here, nor has he cited any cases
in which a court has found a due process violation in the absence of at least one of these
considerations

l\/loreover, in this case, an individualized review ofPetitioner’s detention has been
conducted ln particular, in October 2017, DHS reviewed Petitioner’s custody status and
determined that he should not be released (Dkt. 9-2 at 5-6). The Decision to Continue
Detention provided to Petitioner set forth specific, individualized considerations
supporting the decision not to release him from custody. ([d.). Specifically, DHS noted
Petitioner’s criminal history, as well as the fact that while detained at the Buffalo Federal

Detention Facility, he had been sanctioned for fighting and refusing to obey staff orders

_17-

(]d. at 6). DHS accordingly found that Petitioner would pose a potential threat to the safety
and security of the community if released (Id.). As such, it is not the case that Petitioner
has been held without any process While this process may not have been the equivalent
of the bond hearing that Petitioner seeks, Jennirigs makes clear that the language of
§ 1226(0) does not require such a hearing, and the Court concludes, for the reasons
previously discussed, that under the circumstances of this case, Petitioner has not
demonstrated that the Due Process Clause imposes such a requirement

The Court acknowledges that Petitioner has been in custody for more than 16
months, and that “detention that has lasted longer than six months is more likely to be
‘unreasonable,’ and thus contrary to due process, than detention of less than six months.”
Sajoas, 2018 WL 2357266, at "‘10 (collecting cases). However, “the sheer length of the
proceedings is not alone determinative of reasonableness.” Debel v. Dabois, No. 13 Cl\/.
6028 LTS JLC, 2014 WL 1689042, at *5 (S.D.N.Y. Apr. 24, 2014) (upholding detention
under § 1226(c) that was likely to exceed two years and noting that “delays attributable to
normal consideration of an alien’s appeal of adverse decisions do not render unreasonable
the consequent delay of his ability to gain release into his home country”). ln this case,
while the length of Petitioner’s detention may support his claim of a due process violation,
all the other surrounding circumstances, as discussed above, demonstrate that no such
violation has occurred The Court therefore finds that Petitioner has not, on the current
record, established his entitlement to the relief he seeks (i.e. immediate release on either

his own recognizance or on a bond). See Rosario v. Ercole, 582 F. Supp. 2d 541, 550

_18-

(S.D.N.Y. 2008), a]j”’d, 601 F.3d 118 (2d Cir. 2010) (“'l`he petitioner bears the burden of
proof to establish a constitutional violation in a habeas corpus proceeding.”).

C. Jurisdiction of the lmmigration Court

ln his motion for an evidentiary hearing, Petitioner advanced the argument that his
detention is unlawful under Pereira v. Sessiorzs, 138 S. Ct. 2105 (2018), because the Notice
to Appear with which he was served did not designate the time and place of the removal
proceedings and, accordingly, the ll lacked jurisdiction (See Dkt. 12 at 3-4). As a
threshold matter, it is not clear that this Court has jurisdiction to hear this argument lt is
well-established that if a noncitizen “seeks review of a final order of removal, regardless
of how the , . . claim for relief is styled, jurisdiction rests exclusively with the appropriate
court of appeals.” Scott v. Napolitarto, 618 F. Supp. 2d 186, 191 (E.D.N.Y. 2009). Here,
because Petitioner’s argument based on Pereira relates to the validity of the immigration
proceedings and subsequent issuance of the final order ofremoval, it is at least arguably a
matter that would need to be raised in Petitioner’s PFR before the Second Circuit.

l\/loreover, and in any event, Petitioner’s Pereira argument lacks merit. The
Supreme Court’s decision in Pereira addressed the “narrow question” of what must be
contained in a notice to appear to trigger “the so-called ‘stop-time rule’ set forth in [8
U.S.C. § 1229b(d)(1)(A)].” 138 S.Ct. at 2109-10. Under 8 U.S.C. § 1229b(b)(1), a
nonpermanent resident who is subject to removal proceedings and has been continuously
physically present in the United States for 10 years c‘may be eligible for a form of
discretionary relief known as cancellation of removal.” ld. However, under the stop-time

rule, the “period of continuous physical presence is deemed to end . . . when the alien is

_19-

served a notice to appear under section 1229(a).” [d. (internal quotation omitted). Section
1229(a) identifies several pieces of information that must be set forth in a notice to appear,
including “lt]he time and place at which the lremoval] proceedings will be held.” 8 U.S.C.
§ 1229(a)(1)(G)(i). The Pereira Court considered whether a document that was labeled a
“notice to appear” but failed to specify either the time or place of the removal proceedings
triggers the stop-time rule and concluded that it does not, based on “[t]he plain text, the
statutory context, and common sense.” 138 S.Ct. at 2110.

Petitioner urges this Court to read Pereira for the broad proposition that a notice to
appear (such as the one served on Petitioner in this case) that states that the time and place
of the removal proceedings are to be determined fails to vest jurisdiction with the
immigration court. (See Dkt. 12 at 3). Nothing in Pereira supports such a conclusion See
Ramat v. Nielsen, 317 F. Supp. 3d 1111, 1117 (S.D. Cal. 2018) (“Nothing in Pereira
suggests that the failure to specify the date and time of removal proceedings in 8 U.S.C.
§ 1229(a) voids the commencement of removal proceedings”). The Pereira Court
repeatedly emphasized the narrowness of the question facing it (see 13 8 S.Ct. at 21 13), and
explained that the reference to § 1229(a) in § 1229b(d)(1)(A) mandated the conclusion that,
to trigger the stop-time rule, a noncitizen must be provided with all of the information set
forth therein (id. at 2119). The textual concerns underlying the Pereira decision do not
demonstrate that the ll in this case lacked jurisdiction

l\/loreover, unlike the petitioner in Pereira, who “never received notice of the time
and date ofhis removal hearing,” 138 S.Ct. at 2112, Petitioner in this case was served with

a Notice of Hearing setting forth the time and place of the removal proceedings only two

_2()_

days after being served with the Notice to Appear. (See Dkt. 15 at llll 5-6). The Second
Circuit has expressly held that a notice to appear that indicates the date and time of the
removal hearing are to be determined may be supplemented by subsequent service of a
notice of hearing setting forth such date and time See Gaarrzarirrigra v. Holder, 670 F.3d
404, 411 (2d Cir. 2012) (service of a notice to appear and a subsequent notice of hearing,
“in combination satisfied the notice requirements of lNA § 239(a)(1), 8 U.S.C.
§ 1229(a)(1)”). Pereira, which addressed a situation wherein the petitioner was never
provided with notice of the time and date of the removal proceedings, does not abrogate
Gaamarzrrigra, which is binding on this Court. Accordingly, Petitioner has failed to
demonstrate that the ll in this case lacked jurisdiction and is not entitled to relief on this
basis.
CONCLUSION

For the foregoing reasons, the Court denies Petitioner’s motion for an evidentiary

hearing (Dkt. 12), and the Petition (Dkt. 1) is denied and dismissed The Clerk of Court is

instructed to close the case

vital

ELIzAB rif >'.“W‘ LFokfo`>“”l

United tates istrict dKludge

   
  

.Dated: November 7, 2018
Rochester, New York

-21_

